Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 24, 2019

The Court of Appeals hereby passes the following order:

A19D0546. MYLES PEMBLETON v. THE STATE.

      In 2018, Myles Pembleton was convicted of armed robbery, aggravated assault,
other offenses. In 2019, Pembleton filed a motion for out-of-time appeal. On April
30, 2019, the trial court denied Pembleton’s motion. Pembleton then filed this
application for discretionary review on July 1, 2019.1 We, however, lack jurisdiction.
      The denial of a motion for an out-of-time appeal is directly appealable when
the criminal conviction at issue has not been the subject of direct appeal. English v.
State, 307 Ga. App. 544, 545 n.4 (705 SE2d 667) (2010). Ordinarily, we will grant
an otherwise timely application for discretionary appeal if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). To fall within this general rule,
however, the application must be filed within 30 days of entry of the order to be
appealed. See OCGA § 5-6-35 (d), (j). Here, Pembleton filed his application 62 days
after the entry of the order he seeks to appeal.




      1
      Pembleton also filed a notice of appeal that was docketed in Case No.
A19A2374.
      Accordingly, because Pembleton failed to file his application within 30 days
after the entry of the order he seeks to appeal, his application is hereby DISMISSED
for lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/24/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.